DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 have been cancelled and claims 13-31 have been added via preliminary amendment.  Claims 13-31 are pending and examined below.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-18, 21, 23, 24, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180250821 A1 (“Shimodaira”).


As per Claim 13, Shimodaira discloses a robot system comprising: 
at least one measuring device configured to generate an image of a plurality of objects (see ¶ 168—“image data having height information”); 
at least one robot having at least one hand configured to pick up at least one of the plurality of objects (see ¶ 116—“a plurality of workpieces WK piled up in a work space are picked up sequentially by using a robot …end effector EET provided at the distal end of an arm ARM of the robot”); and 
at least one processor configured to 
receive a teaching of a picking position for picking-up at least one of the plurality of objects by the at least one hand, the teaching being generated based on the generated image (see ¶ 144—“image processing unit…grasping solution calculation”), 
wherein the at least one robot is further configured to pick up the at least one of the plurality of objects by the at least one hand based on the teaching (see ¶ 151—“the robot grasps the workpiece”).

As per Claim 14, Shimodaira further discloses a display that displays the generated image (see ¶ 126—“display unit”).

As per Claim 15, Shimodaira further discloses wherein the display draws the picking position specified by the teaching on the generated image (see ¶ 225—“the picking motion simulating unit executes the picking motion simulation. Results of the execution can be displayed on the display unit as necessary”).

As per Claim 16, Shimodaira further discloses wherein the teaching includes at least one of a point that indicates the picking position or an area that indicates the picking position (see ¶ 117—“picking motion”).

As per Claim 17, Shimodaira further discloses wherein the at least one processor is further configured to: 
store, on at least one memory, the picking position specified by the teaching and a periphery of the picking position as information for search (see ¶ 344—“measurement data storing unit”), and 
select a new picking position by searching the information (see ¶ 346—“more accurate picking motion”), 
the at least one robot is further configured to pick up a new object by the at least one hand at the selected new picking position (see ¶ 346—“more accurate picking motion”).

As per Claim 18, Shimodaira further discloses a learning model used in determination of a picking position by the at least one hand (see ¶ 346—“it is possible to acquire the data for simulation by excluding data in advance that is estimated as a measurement difficulty data…Therefore, it is possible to perform the simulation of the more accurate picking motion”).

As per Claim 21, Shimodaira discloses a robot system comprising: 
at least one measuring device configured to generate an image of a plurality of objects (see ¶ 168—“image data having height information”); 
at least one robot having at least one hand configured to pick up at least one of the plurality of objects (see ¶ 116—“ a plurality of workpieces WK piled up in a work space are picked up sequentially by using a robot …end effector EET provided at the distal end of an arm ARM of the robot”); and 
at least one processor configured to 
input the image into a learning model (see ¶ 346—“it is possible to acquire the data for simulation by excluding data in advance that is estimated as a measurement difficulty data…Therefore, it is possible to perform the simulation of the more accurate picking motion”), 
acquire an evaluation value map indicating a region in which an object that can be picked up by the at least one hand is present (see ¶ 158—“picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”), and 
select a picking position of at least one of the plurality of objects to be picked up by the at least one hand based on the evaluation value map (see ¶ 158—“picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”), 
wherein the at least one robot is further configured to pick up the at least one of the plurality of objects by the at least one hand based on the picking position selected (see ¶ 158—“picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”).

As per Claim 23, Shimodaira discloses an object picking method performed by at least one processor of a robot system, wherein the robot system comprising 
at least one measuring device configured to generate an image of a plurality of objects (see ¶ 168—“image data having height information”), and 
at least one robot having at least one hand configured to pick up at least one of the plurality of objects (see ¶ 116—“ a plurality of workpieces WK piled up in a work space are picked up sequentially by using a robot …end effector EET provided at the distal end of an arm ARM of the robot”); 
the object picking method comprising the step of: 
receiving a teaching of a picking position for picking-up at least one of the plurality of objects by the at least one hand, the teaching being generated based on the generated image (see ¶ 144—“image processing unit…grasping solution calculation”), 
wherein the at least one robot is further configured to pick up the at least one of the plurality of objects by the at least one hand based on the teaching (see ¶ 151—“the robot grasps the workpiece”).

As per Claim 24, Shimodaira further discloses wherein 
the robot system further comprising a learning model used in determination of a picking position by the at least one hand (see ¶ 346—“it is possible to acquire the data for simulation by excluding data in advance that is estimated as a measurement difficulty data…Therefore, it is possible to perform the simulation of the more accurate picking motion”), and 
the step of receiving further receives teaching of a picking position for picking up the at least one of the plurality of objects by the at least one hand, determined by using the learning model based on the image (see ¶ 346—“it is possible to acquire the data for simulation by excluding data in advance that is estimated as a measurement difficulty data…Therefore, it is possible to perform the simulation of the more accurate picking motion”).

As per Claim 27, Shimodaira discloses an object picking method performed by at least one processor of a robot system, wherein the robot system comprising 
at least one measuring device configured to generate an image of a plurality of objects (see ¶ 168—“image data having height information”), and 
at least one robot having at least one hand configured to pick up at least one of the plurality of objects (see ¶ 116—“ a plurality of workpieces WK piled up in a work space are picked up sequentially by using a robot …end effector EET provided at the distal end of an arm ARM of the robot”); 
the object picking method comprising the steps of: 
inputting the image into a learning model (see ¶ 346—“it is possible to acquire the data for simulation by excluding data in advance that is estimated as a measurement difficulty data…Therefore, it is possible to perform the simulation of the more accurate picking motion”), 
acquiring an evaluation value map indicating a region in which an object that can be picked up by the at least one hand is present (see ¶ 158—“picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”), and 
selecting a picking position of at least one of the plurality of objects to be picked up by the at least one hand based on the evaluation value map (see ¶ 158—“picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”), 
wherein the at least one robot is further configured to pick up the at least one of the plurality of objects by the at least one hand based on the picking position selected (see ¶ 158—“picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”).

As per Claim 29, Shimodaira discloses an object picking method performed by at least one processor of a robot system, wherein the robot system comprising 
at least one measuring device configured to generate an image of a plurality of objects (see ¶ 168—“image data having height information”), 
at least one robot having at least one hand configured to pick up at least one of the plurality of objects (see ¶ 116—“ a plurality of workpieces WK piled up in a work space are picked up sequentially by using a robot …end effector EET provided at the distal end of an arm ARM of the robot”), and 
a display that displays the generated image (see ¶ 126—“display unit”); 
the object picking method comprising the steps of: 
receiving a teaching of a picking position for picking-up at least one of the plurality of objects by the at least one hand, the teaching being generated based on the generated image (see ¶ 144—“image processing unit…grasping solution calculation”), and 
drawing the picking position specified by the teaching on the generated image (see ¶ 225—“the picking motion simulating unit executes the picking motion simulation. Results of the execution can be displayed on the display unit as necessary”), 
wherein the at least one robot is further configured to pick up the at least one of the plurality of objects by the at least one hand based on the teaching (see ¶ 151—“the robot grasps the workpiece”).

As per Claim 30, Shimodaira discloses an object picking method performed by at least one processor of a robot system, wherein the robot system comprising 
at least one measuring device configured to generate an image of a plurality of objects (see ¶ 168—“image data having height information”), and 
at least one robot having at least one hand configured to pick up at least one of the plurality of objects (see ¶ 116—“a plurality of workpieces WK piled up in a work space are picked up sequentially by using a robot …end effector EET provided at the distal end of an arm ARM of the robot”); 
the object picking method comprising the step of: 
receiving a teaching of a picking position for picking-up at least one of the plurality of objects by the at least one hand, the teaching being generated based on the generated image (see ¶ 144—“image processing unit…grasping solution calculation”), 
wherein the teaching includes at least one of a point that indicates the picking position or an area that indicates the picking position (see ¶ 144—“image processing unit…grasping solution calculation”), and 
the at least one robot is further configured to pick up the at least one of the plurality of objects by the at least one hand based on the teaching (see ¶ 151—“the robot grasps the workpiece”).

As per Claim 31, Shimodaira discloses an object picking method performed by at least one processor of a robot system, wherein the robot system comprising 
at least one measuring device configured to generate an image of a plurality of objects (see ¶ 168—“image data having height information”), and 
at least one robot having at least one hand configured to pick up at least one of the plurality of objects (see ¶ 116—“a plurality of workpieces WK piled up in a work space are picked up sequentially by using a robot …end effector EET provided at the distal end of an arm ARM of the robot”); 
the object picking method comprising the steps of: 
receiving a teaching of a picking position for picking-up at least one of the plurality of objects by the at least one hand, the teaching being generated based on the generated image (see ¶ 144—“image processing unit…grasping solution calculation”), 
storing, on at least one memory, the picking position specified by the teaching and a periphery of the picking position as information for search (see ¶ 344—“measurement data storing unit”), and 
selecting a new picking position by searching the information (see ¶ 346—“more accurate picking motion”), 
wherein the at least one robot is further configured to pick up a new object by the at least one hand at the selected new picking position (see ¶ 151—“the robot grasps the workpiece”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 22, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira in view of US 20170334066 A1 (“Levine”).

As per Claim 19, Levine teaches additional limitations not expressly disclosed by Shimodaira, including namely wherein the at least one processor is further configured to: 
perform machine learning, by using the picking position specified by the teaching and a periphery of the picking position as input data, and using as a label at least one of an evaluation value based on the teaching to the information used as the input data and an evaluation value according to success or failure in the picking-up (see ¶ 49—“neural network”; ¶ 50—“grasping end effectors”), and 
build the learning model for outputting an evaluation value of the picking position specified by the teaching and a periphery of the picking position as input data (see ¶ 54—“an attempt by robot 180A to move one or more of the objects”; ¶ 40—“learning to interact with objects”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimodaira to include the limitations as taught by Levine to learn about physical object motion without necessitating manual labels of objects which can become increasingly impractical (see Levine: ¶ 29).

As per Claim 20, Shimodaira further discloses wherein the at least one processor is further configured to: 
clip out a predetermined-region image from the image (see ¶ 157—“estimated region that is estimated to be difficult to be three-dimensionally measured”), 
input information of the clipped-out image in the learning model as the input data (see ¶ 158—“the picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”), 
obtain the output evaluation value of the information (see ¶ 158—“the picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”), and 
select a new picking position based on the evaluation value (see ¶ 346—“more accurate picking motion”), 
wherein the at least one robot is further configured to pick up the at least one of the plurality of objects by the at least one hand based on the selected new picking position (see ¶ 346—“more accurate picking motion”).

As per Claim 22, Shimodaira further discloses  
a display that displays the image (see ¶ 126—“display unit”), 
wherein the at least one processor is further configured to: 
receive a teaching of at least one teaching position based on the image displayed on the display (see ¶ 117—“picking motion”), 
generate a label map indicating the at least one teaching position based on the teaching (see ¶ 344—“measurement data storing unit”; ¶ 346—“more accurate picking motion”), 
store the label map and the image in association with each other as a data set in the teacher data storage (see ¶ 344—“measurement data storing unit”),  
Levine teaches additional limitations not expressly disclosed by Shimodaira, including namely perform machine learning by using the data set stored in the teacher data storage as input, and build the learning model (see ¶ 49—“neural network”; ¶ 50—“grasping end effectors”; ¶ 54—“an attempt by robot 180A to move one or more of the objects”; ¶ 40—“learning to interact with objects”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimodaira to include the limitations as taught by Levine to learn about physical object motion without necessitating manual labels of objects which can become increasingly impractical (see Levine: ¶ 29).

As per Claim 25, Levine teaches additional limitations not expressly disclosed by Shimodaira, including namely the steps of: 
performing machine learning, by using information of the taught picking position and a periphery of the taught picking position as input data, and using as a label at least one of an evaluation value based on the teaching to the information used as the input data and an evaluation value according to success or failure in the picking-up (see ¶ 49—“neural network”; ¶ 50—“grasping end effectors”), and 
building learning model for outputting an evaluation value of the picking position specified by the teaching and a periphery of the picking position as input data (see ¶ 54—“an attempt by robot 180A to move one or more of the objects”; ¶ 40—“learning to interact with objects”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimodaira to include the limitations as taught by Levine to learn about physical object motion without necessitating manual labels of objects which can become increasingly impractical (see Levine: ¶ 29).

As per Claim 26, Shimodaira further discloses the steps of: 
clipping out a predetermined-region image from the image (see ¶ 157—“estimated region that is estimated to be difficult to be three-dimensionally measured”), 
inputting information of the clipped-out range image in the learning model as the input data (see ¶ 158—“the picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”), 
obtaining the output evaluation value of the information (see ¶ 158—“the picking motion simulating unit 30 removes the estimated region from the bulk pile data and executes the picking motion simulation”), and 
selecting a new picking position based on the evaluation value (see ¶ 346—“more accurate picking motion”), 
wherein the at least one robot is further configured to pick up the at least one of the plurality of objects by the at least one hand based on the selected new picking position (see ¶ 346—“more accurate picking motion”).

As per Claim 28, Shimodaira further discloses wherein 
the robot system further comprising a display that displays the image (see ¶ 126—“display unit”); 
the object picking method further comprising the steps of: 
displaying the image on the display (see ¶ 126—“display unit”), 
receiving a teaching of at least one teaching position based on the image displayed on the display (see ¶ 117—“picking motion”), 
generating a label map indicating the at least one teaching position based on the teaching (see ¶ 344—“measurement data storing unit”; ¶ 346—“more accurate picking motion”), 
storing the label map and the image in association with each other as a data set in the teacher data storage (see ¶ 344—“measurement data storing unit”), 
Levine teaches additional limitations not expressly disclosed by Shimodaira, including namely performing machine learning by using the data set stored in the teacher data storage as input, and building the learning model (see ¶ 49—“neural network”; ¶ 50—“grasping end effectors”; ¶ 54—“an attempt by robot 180A to move one or more of the objects”; ¶ 40—“learning to interact with objects”).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shimodaira to include the limitations as taught by Levine to learn about physical object motion without necessitating manual labels of objects which can become increasingly impractical (see Levine: ¶ 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666